Citation Nr: 0417383	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-15 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for status post subtalar arthrodesis of the right 
ankle.  

2.  Entitlement to a compensable initial evaluation for a 
donor site scar of the right hip.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991 and from February 1994 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1997 and December 
1998 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the March 1997 
rating decision, the RO, in pertinent part, granted service 
connection for residuals of a subtalar arthrodesis of the 
right ankle with arthritis and assigned an initial evaluation 
of 20 percent from July 1996.  The RO initially declined to 
accept the veteran's June 1998 notice of disagreement with 
the 20 percent rating, noting that a determination as to the 
rating for the right ankle disability had been deferred in 
March 1998 pending expiration of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 that had been 
assigned following surgery for the ankle.  However, the 
validity of the June 1998 document as a notice of 
disagreement is not dependent on the need for a later review 
of the rating, and the Board finds that the June 1998 
statement did in fact constitute a proper notice of 
disagreement.  

By the December 1998 rating decision, the RO granted service 
connection for a donor site scar of the right hip and 
assigned a noncompensable rating from November 1997; the 
veteran has appealed the rating assigned.  The RO also denied 
a total rating based on individual unemployability.  The 
veteran testified at a hearing at the RO in August 1999 in 
connection with his appeal.  

At his August 1999 hearing, the veteran presented argument 
and testimony in opposition to the RO's proposed reductions 
of compensable ratings for the service-connected right ankle 
disorder (from 20 percent to 10 percent), for a right 
shoulder disability (from 10 percent to noncompensable), and 
for residuals of a head injury (from 10 percent to 
noncompensable).  The reduction of the rating for the right 
ankle was effectuated in July 1999, but a 20 percent rating 
was reinstated in full in November 1999.  The reduction of 
the rating for the right shoulder was effectuated in November 
1999.  The veteran was notified of the reduction but did not 
appeal.  The reduction of the rating for the head injury 
residuals was never implemented and the 10 percent rating 
remains in effect.  No issue relating to these reductions is 
currently before the Board.  

In January 2001 the Board remanded the issues of entitlement 
to a higher initial evaluation for the right ankle disability 
and entitlement to a total rating based on individual 
unemployability to the RO for additional procedural and 
evidentiary development, to include a request that the 
veteran clarify which issues he wished to appeal, procurement 
of additional outpatient treatment records and a current 
employment statement, procurement of private medical records, 
a current VA examination, and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case has been 
returned to the Board for appellate review of the two 
remanded issues and the additional issue of entitlement to a 
compensable initial evaluation for a donor site scar of the 
right hip.  

While the case was in remand status, the RO, by a rating 
decision of January 2004, adjudicated a number of additional 
service connection and increased rating issues.  None of 
these additional matters is presently before the Board since 
to date the veteran has not filed a notice of disagreement 
therewith.  If the veteran wishes to appeal any of the 
determinations made in January 2004, he has until February 
17, 2005, in which to submit a notice of disagreement.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

VCAA compliance  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  Although the veteran's claims were received 
before November 9, 2000, the effective date of the law, the 
VCAA appears to be applicable in the present case because the 
claims at issue remain in a pending status before the Board.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

When the case was previously before the Board in January 
2001, the Board's remand referred the RO's attention to the 
VCAA and requested that all actions necessary to comply with 
the new law be completed.  However, the record shows that the 
RO did not thereafter adequately reference or discuss the 
VCAA in developing and adjudicating the veteran's appeal as 
to any of the remanded issues.  In particular, under the 
VCAA, as interpreted by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence VA will obtain on his or her behalf.  Although the 
RO sent a letter to the veteran in March 2001 which addressed 
the VCAA in part, the letter was not adequate to satisfy the 
Quartuccio requirements.  

The Board may not take action on its own to cure a defect in 
a VCAA notice.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated as contrary 
to statutory authority the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant notice under the VCAA).  It would be 
contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Appeals for Veterans Claims (Court) in the case of Stegall 
v. West, 11 Vet. App. 268 (1998).  The ruling in Stegall 
requires that the appeal be remanded for completion of all 
actions needed to satisfy VA's obligations under the VCAA.  
The ruling in Stegall does not give the Board any discretion 
to consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless 
error.  

Change of law - ratings for scars  

While the case was in remand status at the RO, there was a 
change of law that must be considered in adjudicating the 
veteran's claim for a higher initial evaluation for a donor 
site scar on the right hip.  Specifically, revised VA 
regulations that changed the criteria for rating skin 
disorders, including scars, went into effect on August 30, 
2002.  

The veteran has not yet been informed of the relevant 
provisions of the new rating criteria.  A supplemental 
statement of the case setting forth the text of the revised 
criteria should be furnished to the veteran, and he should be 
offered an opportunity to submit additional evidence or 
argument in light thereof if he so desires.  

Development of the evidence 

The January 2001 remand included a request that the veteran 
undergo a VA examination to ascertain the current status of 
the veteran's numerous service-connected disabilities for 
purposes of the individual unemployability determination.  
The examinations subsequently performed did not include any 
assessment of the extent to which each service-connected 
disability impaired the veteran's ability to engage in 
substantially gainful employment.  Reexamination of the 
veteran for the purpose of obtaining this information is 
required.  

It appears from the file that the veteran, in any event, has 
worked at various times during the period covered by this 
appeal, though it is not known whether he remains employed at 
the present time.  Updated information concerning his 
employment history and any current employment should be 
obtained, as should any additional treatment records that are 
not on file.  

The reexamination of the right ankle must include findings 
sufficient for an analysis of the rating for that disability 
in light of the holding of the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein it was held that, when a 
veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45, must be 
considered.  The right ankle disability in the present case 
has been rated based on traumatic arthritis and resulting 
limitation of motion.  The Court stated in DeLuca that 
specificity of findings with regard to functional loss due to 
pain is required.  Examinations upon which rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  "It is 
essential that the examination...adequately portray 
the...functional loss."  DeLuca, at 206.  When the veteran 
claims functional loss due to pain, "[t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time."  
Id.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The VBA AMC should provide the veteran 
written notification of the provisions of 
the revised rating criteria for skin 
disorders, including scars, that went into 
effect on August 30, 2002.  

2.  The VBA AMC should ensure that all 
actions necessary to satisfy the VA 
notification and duty to assist 
obligations under the VCAA are taken, 
including compliance with the Quartuccio 
notice requirements.  

3.  The VBA AMC should take appropriate 
steps to obtain any additional VA 
outpatient treatment records dated since 
January 2001.  

4.  The veteran should be given another 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
service-connected disabilities since July 
1996, when he filed his service 
connection claim.  Upon receipt of proper 
authorization, the VBA AMC should attempt 
to obtain all available documentation 
from the physicians or other medical care 
providers identified by the veteran which 
has not previously been obtained.  

5.  The VBA AMC should take appropriate 
steps to schedule the veteran for a 
special VA examination to determine the 
current severity of all of the veteran's 
service connected disabilities and the 
extent to which they affect his ability 
to engage in substantially gainful 
employment.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following:  

(a)  Does the service-
connected right ankle 
disability result in weakened 
movement, excess fatigability, 
and incoordination, and if so, 
to what extent?

(b) To what extent does 
examination of the right ankle 
show the following:  

(1) complaints of right 
ankle 
pain which are visibly 
manifest on movement, 

(2) the presence or 
absence and degree of 
muscle atrophy 
attributable to the 
service-connected 
disability, 

(3) the presence or 
absence of changes 
suggesting disuse due to 
the service-connected 
disability, and 

(4) the presence or 
absence of any other 
objective manifestation 
that would demonstrate 
disuse or functional 
impairment due to pain?

(c)  For each service-connected 
disability, the examiner should 
express a conclusion as to the 
manner and extent to which such 
disability impairs the 
veteran's ability to engage in 
substantially gainful 
employment.  

6.  After completion of the foregoing, 
the VBA AMC should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand, as 
shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, actions necessary for proper 
follow-up of the evidentiary development 
sought by the Board should be taken.  

7.  When the record is complete, the VBA 
AMC should readjudicate the issues on 
appeal in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations, 
including, where applicable, the revised 
rating criteria for scars and the 
guidelines set forth in DeLuca, Id.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time in which to respond.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


